                 Case 1-18-47256-cec                      Doc 33          Filed 03/19/19       Entered 03/19/19 16:45:22

  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
                                                                                          Galster Funding, LLC
                   4921 12th Avenue LLC


ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
   Joseph Balisok                                                                   Matthew Gordon                                        212-615-2200
                                                     718-928-9607
   Balisok & Kaufman PLLC                                                           Butler Fitzgerald Fiveson & McCarthy
                                                     Joseph@lawbalisok.com
   251 Troy Ave. Brooklyn, NY 11213                                                 9 E. 45th St. New York, NY 10017

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor
o           □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor
                                                   o             □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
  Sanctions for violation of automatic stay/ extension of automatic stay to Debtor's Principal
   11 U.S.C. 362; id. 105; FRBP 7065



                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                      □
    FRBP 7001(1) – Recovery of Money/Property                                    FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                                □
                                                                                    61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                       □
                                                                                    68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                          □
                                                                                    63-Dischargeability - §523(a)(8), student loan
                                                                                    64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                 □
                                                                                       (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                             65-Dischargeability - other


                                                                                 □
                                                                                 FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                 □
                                                                                  o 71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)         o 72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                 □ 81-Subordination of claim or interest
                                                                                 FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                 □ 91-Declaratory judgment
                                                                                 FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                   □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                 Demand $
Other Relief Sought
             Case 1-18-47256-cec              Doc 33        Filed 03/19/19         Entered 03/19/19 16:45:22

 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
           4921 12th Avenue LLC                                              1-18-47256-cec
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
         E.D.N.Y.                                                                                             Hon. Carla E. Craig
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


                                    Joseph Y. Balisok
DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

       March 19, 2019                                                             Joseph Y. Balisok, Esq.




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
         Case 1-18-47256-cec         Doc 33      Filed 03/19/19   Entered 03/19/19 16:45:22




BALISOK & KAUFMAN, PLLC
Attorneys for Debtor-Plaintiff
251 Troy Avenue
Brooklyn, NY 11213
Telephone: (718) 928-9607
Facsimile: (718) 534-9747
Joseph Y. Balisok, Esq.
Joseph@LawBalisok.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                        X
    In re:                                              :
                                                        :
              4921 12th AVENUE LLC                      :          Chapter 11
                                                        :          Case No.: 1-18-47256-cec
                                    Debtor.             :          Judge: Hon. Carla E. Craig
    EIN: xx-xxx1630                                     :
                                                        X
    4921 12th AVENUE LLC, as DEBTOR                     :
                                                        :
                                    Plaintiff,          :
                                                        :          Adv. Proc. No.____________-cec
              -against-                                 :
                                                        :
    GALSTER FUNDING, LLC                                :
                                                        :
                                    Defendant.          X

                                       DEBTOR’S COMPLAINT

             Plaintiff 4921 12th AVENUE LLC, Debtor in the above-captioned bankruptcy proceeding,

by and through its attorney Joseph Y. Balisok of Balisok & Kaufman, PLLC, as and for its

complaint against Galster Funding, LLC, alleges as follows:

                                    PRELIMINARY STATEMENT

             1.     In this adversary proceeding,  Plaintiff seeks, pursuant to 11 U.S.C. § 362(a); 11

U.S.C. 105(a), and F.R.B.P. § 7065, an Order of this Court for (a) a declaration that Defendant is

in violation of the automatic stay generally and in particular with respect to Defendant’s continued

pursuit of a state-court contempt application; (b) an order extending and enforcing the automatic

                                                 Page 1 of 5
 
      Case 1-18-47256-cec        Doc 33     Filed 03/19/19        Entered 03/19/19 16:45:22




stay and enjoying all proceedings related to the Galster Fraud Action generally and with respect to

the contempt hearing in particular; (c) sanctions in the form of actual and punitive damages.

                                  JURISDICTION & VENUE

       2.      This Court has jurisdiction over this adversary proceeding under 28 U.S.C. §§ 157

and 1334. This is an adversary proceeding within the meaning of 28 U.S.C. § 157. Venue is proper

under 28 U.S.C. §§ 157 and 1409 because this proceeding arises under, and is in connection with,

a case under 11 U.S.C. § 101, et seq.

       3.      Plaintiff consents to the entry of final orders or judgments by this Court if it is

determined that this Court, absent consent of the parties herein, cannot enter final orders or

judgments consistent with Article III of the U.S. Constitution.

       4.      This adversary proceeding is brought pursuant to Rule 7001 et seq. of the Federal

Rules of Bankruptcy Procedure and Sections 105 and 362 of the Bankruptcy code.

                                  FACTUAL BACKGROUND

       1.      On or about December 20, 2018, the Plaintiff filed its chapter 11 bankruptcy

petition with United States Bankruptcy Court for the Eastern District of New York.

       2.      At the time Plaintiff filed its petition and at all times thereafter, Plaintiff was and

continues to be a named defendant in a state-court case styled Galster Funding, LLC v. Yehuda

Salamon, 4921 12th Avenue LLC, et. al., commenced on November 17, 2016 under Index number

520434/2016 (the “Galster Fraud Action”). Yehuda Salamon is a co-defendant in that action, the

owner of Debtor, and Debtor’s principal (“Principal”).

       3.      In Galster Fraud Action, Galster Funding, LLC (“Galster”) alleges, inter alia, fraud

by Debtor and by Debtor’s Principal on Debtor’s behalf.




                                            Page 2 of 5
 
      Case 1-18-47256-cec        Doc 33     Filed 03/19/19       Entered 03/19/19 16:45:22




       4.      At all times relevant hereto, Galster knows and has known about Debtor’s

bankruptcy petition since it was filed. Nonetheless, Galster has continued to pursue relief in state

court against Debtor and continued to seek to exert control over Debtor’s assets.

       5.      Galster sought to assert control over Debtor’s assets by bringing a contempt

application seeking a determination that certain funds belonging to the now-bankrupt estate were

transferred in violation of an expired preliminary injunction.

       6.      The funds in question are and were, at all times relevant hereto, property of the

Debtor’s estate.

       7.      The contempt application essentially seeks judicial determinations that will have

preclusive collateral estoppel effects on Debtor.

       8.      The contempt application further seeks to restrict or otherwise assert control over

Debtor’s assets and usurp this Court’s jurisdiction and authority over this case.

       9.      To circumvent the automatic stay’s restriction on asserting control over a Debtor’s

assets, Galster pursued the contempt application nominally against Debtor’s Principal rather than

against Debtor itself.

       10.     Galster declined to seek this Court’s determination that its actions were not in

violation of the automatic stay because Galster knew that its actions were indeed in violation of

the stay yet it wanted to pursue the contempt application regardless.

       11.     In particular, the Galster knew that continuance of the contempt hearing was in

violation of the automatic stay because, even though the hearing was nominally only against

Debtor’s principal, the application sought to control Debtor’s assets.

                                 FIRST CAUSE OF ACTION
                                Violation of the Automatic Stay




                                            Page 3 of 5
 
      Case 1-18-47256-cec              Doc 33   Filed 03/19/19   Entered 03/19/19 16:45:22




        12.     Plaintiff repeats and realleges paragraphs “1” through “9” with same force and

effect as if fully set forth herein.

        13.     Under Section 362(a) of the Bankruptcy code, all proceedings and actions against

Debtor were automatically stayed upon filing of Debtor’s chapter 11 petition.

        14.     Under Section 105(a) of the Bankruptcy code, this Court has the power to extend

the automatic stay to non-debtor co-defendants in Debtor’s chapter 11 proceeding.

        15.     Defendant had knowledge of Debtor’s filing of the petition in this case and that as

of the petition date, Defendant was not to continue prosecuting the Galster Fraud Action against

Plaintiff.

        16.     Notwithstanding said knowledge, Defendant intentionally, willingly, and

knowingly violated the automatic stay by continuing prosecution of the Galster Fraud Action.

        17.     Moreover, Defendant continued to seek to exercise control over Debtor’s assets. To

circumvent the automatic stay, Defendant pursued the contempt application against Debtor’s

Principal even though the substance of the application is inextricably intertwined with the control

of Debtor’s assets.

        18.     By reason of the foregoing, the Debtor’s estate has been damaged, and Debtor is

thus entitled to (a) a declaration that Defendant is in violation of the automatic stay generally and

with respect to Defendant’s continued pursuit of the contempt application in particular; (b) an order

enforcing the automatic stay and enjoining all proceedings related to the Galster Fraud Action

generally and with respect to the contempt hearing in particular; (c) sanctions in the form of actual

and punitive damages and attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Defendant on the first cause of

action, pursuant to 11 U.S.C. § 362(a); 11 U.S.C. 105(a), and F.R.B.P. § 7065, an Order of this



                                                Page 4 of 5
 
      Case 1-18-47256-cec        Doc 33     Filed 03/19/19     Entered 03/19/19 16:45:22




Court for (a) a declaration that Defendant is in violation of the automatic stay generally and with

respect to Defendant’s continued pursuit of a state-court contempt application in particular; (b) an

order extending and enforcing the automatic stay and enjoying all proceedings related to the

Galster Fraud Action generally and with respect to the contempt hearing in particular; and (c)

sanctions in the form of actual and punitive damages and attorneys fees.

Dated: Brooklyn, New York                     /s/ Joseph Y Balisok
       March 19, 2019                         Joseph Y. Balisok
                                              BALISOK & KAUFMAN, PLLC
                                              251 Troy Avenue
                                              Brooklyn, NY 11213
                                              Telephone: (718) 928-9607
                                              Facsimile: (718) 534-9747
                                              joseph@lawbalisok.com




                                            Page 5 of 5
 
